NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            WILLIAM DEAN CARPENTER,
                  Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2015-5014
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00836-TCW, Judge Thomas C.
Wheeler.
               ______________________

                 Decided: February 6, 2015
                  ______________________

      WILLIAM DEAN CARPENTER, Oklahoma City, OK, pro
se.

    DAVID ALAN LEVITT, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
FRANKLIN E. WHITE, JR.
                ______________________
2                                        CARPENTER v. U.S.



 Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
PER CURIAM.
     William D. Carpenter, a former federal prisoner, filed
suit in the United States Court of Federal Claims, naming
the United States and various current and former federal
officers as defendants and seeking damages and a decla-
ration that his incarceration was invalid. Because the
Court of Federal Claims properly determined that it did
not have jurisdiction to adjudicate Mr. Carpenter’s claims,
we affirm.
                      BACKGROUND
    In his complaint, Mr. Carpenter alleged that his con-
finement following a guilty plea was unlawful because
Congress failed to comply with various provisions of
Article I of the U.S. Constitution when it passed 18 U.S.C.
§ 3231, which grants United States district courts exclu-
sive jurisdiction over federal offenses. Mr. Carpenter also
alleged that his confinement violated the Fifth, Eighth,
Ninth, and Tenth Amendments to the Constitution.
     The Court of Federal Claims held that it lacked sub-
ject-matter jurisdiction over the claims. It concluded that
the constitutional provisions invoked by Mr. Carpenter
are not money-mandating, as would be required here for
jurisdiction under the Tucker Act, 28 U.S.C. § 1491(a)(1).
It also concluded that Mr. Carpenter’s allegations did not
meet the standards for invoking the court’s jurisdiction
under 28 U.S.C. § 1495, which covers certain damages
claims based on unjust conviction and imprisonment.
   Mr. Carpenter timely appeals. 28 U.S.C. § 1295(a)(3)
grants us jurisdiction over his appeal.
                       DISCUSSION
    Every complaint must satisfy jurisdictional require-
ments. See Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868) (“Without jurisdiction the court cannot proceed at
CARPENTER v. U.S.                                         3



all in any cause.”). We review de novo the dismissal of
Mr. Carpenter’s case for lack of subject-matter jurisdic-
tion. Allustiarte v. United States, 256 F.3d 1349, 1351
(Fed. Cir. 2001). We take as true all undisputed facts
alleged and draw all reasonable inferences in favor of the
plaintiff. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–
56 (2007). We hold pro se complaints to “less stringent
standards than formal pleadings drafted by lawyers.”
Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per curi-
am).
     Here, Mr. Carpenter invoked the Tucker Act to sup-
port jurisdiction in the Court of Federal Claims. That Act
is limited to claims against the United States based on
sources of law that mandate monetary relief. See United
States v. Navajo Nation, 556 U.S. 287, 289–90 (2009).
“Not every claim invoking the Constitution, a federal
statute, or a regulation is cognizable under the Tucker
Act. . . . [T]he claimant must demonstrate that the source
of substantive law he relies upon ‘can fairly be interpreted
as mandating compensation by the Federal Government
for the damage sustained.’ ” United States v. Mitchell, 463
U.S. 206, 216–17 (1983) (quoting United States v. Testan,
424 U.S. 392, 400 (1976)).
    Mr. Carpenter’s claims are outside the Tucker Act.
The sources of substantive law he relies on cannot be
fairly interpreted as mandating compensation by the
Federal Government for damage caused by their alleged
violation. See, e.g., Trafny v. United States, 503 F.3d
1339, 1340 (Fed. Cir. 2007) (Eighth Amendment is not
money mandating); LeBlanc v. United States, 50 F.3d
1025, 1028 (Fed. Cir. 1995) (Fifth Amendment’s Due
Process Clause is not money mandating).
    Although Mr. Carpenter’s complaint does not cite 28
U.S.C. § 1495 as a basis for his claims, the Court of Fed-
eral Claims also considered whether that statute gave it
jurisdiction over this case. The court correctly concluded
4                                        CARPENTER v. U.S.



that § 1495 does not apply here. Section 1495 gives the
Court of Federal Claims “jurisdiction to render judgment
upon any claim for damages by any person unjustly
convicted of an offense against the United States and
imprisoned.” But 28 U.S.C. § 2513 states requirements
for such a suit, making clear that the Court of Federal
Claims may not itself review the conviction and impris-
onment. The plaintiff must show that “[h]is conviction
has been reversed or set aside on the ground that he is
not guilty . . . or that he has been pardoned.” Id.
§ 2513(a)(1). “Proof of the requisite facts shall be by a
certificate of the court or pardon . . . and other evidence
thereof shall not be received.” Id. § 2513(b). Mr. Carpen-
ter submitted neither a court-issued certificate that his
conviction has already been reversed or set aside nor
proof of a presidential pardon. The Court of Federal
Claims therefore properly dismissed his claims. That
result follows directly from sections 1495 and 2513, and it
accords with the general principle that “the Court of
Federal Claims does not have jurisdiction to review the
decisions of district courts.” Joshua v. United States, 17
F.3d 378, 380 (Fed. Cir. 1994)
                       CONCLUSION
    For those reasons, we affirm the decision of the Court
of Federal Claims.
    No costs.
                      AFFIRMED